Citation Nr: 9926337	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's daughter



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1943 to January 1945.  
He died in November 1995.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the appellant originally requested a 
hearing before a member of the Board in her May 1996 
substantive appeal.  In April 1997, she opted instead for a 
hearing at the RO.  


FINDINGS OF FACT

1.  The veteran died in November 1995.  The death certificate 
lists the cause of death as adenocarcinoma with metastases.  

2.  At the time of his death, the veteran was service-
connected for the following disabilities: a gunshot wound to 
the posterior neck, post-traumatic stress disorder, 
labyrinthitis, and a scar from a gunshot wound to the left 
side of the face.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and any service-connected 
disability or his period of active military service.   


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1997); see 38 
U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  The 
service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).   

A well grounded claim for service connection, in the context 
of the cause of the veteran's death, requires: 1) a medical 
diagnosis of the cause of death; 2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 3) medical evidence 
of a causal nexus between the in-service injury or disease 
and the cause of death.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Moreau, 9 Vet. App. at 393.  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran died in his home on November [redacted], 1995.  The 
established cause of the veteran's death was adenocarcinoma 
with metastases.  No autopsy was performed.  At the time of 
his death, the veteran was service-connected for the 
following disabilities: a gunshot wound to the posterior 
neck, post-traumatic stress disorder, labyrinthitis, and a 
scar from a gunshot wound to the left side of the face.  

Upon consideration of the evidence, the Board finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded because 
there is no competent medical evidence linking the cause of 
the veteran's death to any service-connected disability or to 
his period of active military service.  Medical records from 
Cecil J. Hash, M.D., relate that in June 1995 the veteran was 
diagnosed as having metastatic adenocarcinoma in the brain, 
primary site unknown.  In an April 1996 statement, J. H. Lee, 
M.D., confirmed this diagnosis and clarified that the 
adenocarcinoma spread to the brain, though the primary site 
was unknown.  There is no medical statement of record 
indicating any relationship between the adenocarcinoma and 
the veteran's military service or his service-connected 
disabilities.  Absent such evidence, the claim is not well 
grounded.  Epps, 126 F.3d at 1468.           

In her May 1996 substantive appeal, the appellant asserted 
that the veteran developed nasal polyps as the result of 
gunshot wound damage to the maxillary sinuses and that the 
brain cancer developed in this area.  Medical records from 
Comanche County Memorial Hospital show that the veteran was 
in fact treated for nasal polyps in January 1982 and April 
1991.  However, the appellant's assertions as to causation of 
the cancer are not competent medical evidence.  The appellant 
is a lay person with no medical training or expertise.  
Therefore, her personal opinion as to the relationship 
between the veteran's service-related injuries and the cause 
of his death is insufficient to establish a well grounded 
claim.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  
 
In her March 1996 notice of disagreement, the appellant 
indicated that a doctor reported that the veteran died from 
cancer from polyps in his nose.  In addition, during the July 
1997 hearing, the appellant's daughter related that Dr. Hash 
told the veteran's family that the primary site of the 
adenocarcinoma was probably the brain.  These statements are 
not sufficient to establish a well grounded claim.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette, 8 Vet. App. at 77.  

Under these circumstances, the Board finds that the appellant 
has not submitted a well grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton v. West, No. 96-1517, slip op. at 3-4 
(U.S. Vet. App. July 14, 1999); Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the [appellant] solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the appellant wishes to complete her application for 
service connection for the cause of the veteran's death, she 
should submit medical evidence showing that the veteran's 
death was in some way related to a service-connected 
disability or to active military service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80.  Specifically, the 
appellant should, if possible, submit a statement from the 
physician who reportedly found a connection between the 
veteran's nasal polyps and the cause of his death.  





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

